Name: Commission Implementing Regulation (EU) 2017/1915 of 19 October 2017 prohibiting the introduction into the Union of specimens of certain species of wild fauna and flora
 Type: Implementing Regulation
 Subject Matter: trade;  international trade;  environmental policy;  cooperation policy;  natural environment
 Date Published: nan

 20.10.2017 EN Official Journal of the European Union L 271/7 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1915 of 19 October 2017 prohibiting the introduction into the Union of specimens of certain species of wild fauna and flora THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), and in particular Article 4(6) thereof, Whereas: (1) The purpose of Regulation (EC) No 338/97 is to protect species of wild fauna and flora and to guarantee their conservation by regulating trade in animal and plant species listed in its Annexes. The species listed in the Annexes include the species set out in the Appendices to the Convention on International Trade in Endangered Species of Wild Fauna and Flora signed in 1973 (2) (the Convention) as well as species whose conservation status requires that trade from, into and within the Union be regulated or monitored. (2) Article 4(6) of Regulation (EC) No 338/97 provides that the Commission may establish restrictions to the introduction of specimens of certain species into the Union in accordance with the conditions laid down in points (a) to (d) thereof. (3) On the basis of recent information, the Scientific Review Group established pursuant to Article 17 of Regulation (EC) No 338/97 has concluded that the conservation status of certain species listed in Annex B to Regulation (EC) No 338/97 would be seriously jeopardised if their introduction into the Union from certain countries of origin is not prohibited. The introduction into the Union of specimens of the following species should therefore be prohibited: Macaca fascicularis from Laos; Kinyongia fischeri and Kinyongia tavetana from Tanzania; Trioceros quadricornis from Cameroon; Hippocampus algiricus from Guinea and Senegal; Ornithoptera priamus from Solomon Islands (wild and ranched specimens) Pandinus imperator (ranched specimens) from Ghana; Phelsuma borai, Phelsuma gouldi, Phelsuma hoeschi and Phelsuma ravenala from Madagascar. (4) The Scientific Review Group has also concluded that, on the basis of the most recent available information, the prohibition of the introduction into the Union of certain species listed in Annex A to Regulation (EC) No 338/97 should no longer be required for specimens of the following species: Falco cherrug from Bahrain. (5) The Scientific Review Group has also concluded that, on the basis of the most recent available information, the prohibition of the introduction into the Union of certain species listed in Annex B to Regulation (EC) No 338/97 should no longer be required for specimens of the following species: Saiga borealis, Cypripedium macranthos, Orchis coriophora, Orchis pallens and Orchis ustulata from Russia; Hexaprotodon liberiensis, Cercopithecus pogonias, Cercopithecus preussi, Lophocebus albigena, Euoticus pallidus and Arctocebus calabarensis from Nigeria; Profelis aurata, Cercopithecus mona, Cercopithecus petaurista, Perodicticus potto and Chamaeleo gracilis (wild and ranched specimens (with snout to vent length greater than 8 cm)) from Togo; Hydrictis maculicollis from Tanzania; Zaglossus bartoni from Indonesia and Papua New Guinea; Zaglossus bruijni from Indonesia; Alouatta guariba from Argentina, Bolivia and Brazil; Ateles belzebuth from Brazil, Colombia, Ecuador, Peru and Venezuela; Ateles fusciceps from Colombia, Ecuador and Panama; Ateles geoffroyi from Belize, Colombia, Costa Rica, El Salvador, Guatemala, Honduras, Mexico and Panama; Ateles hybridus, Lagothrix lugens and Podocnemis lewyana from Colombia and Venezuela; Lagothrix lagotricha from Brazil, Colombia, Ecuador and Peru; Lagothrix poeppigii from Brazil, Ecuador and Peru; Cercopithecus erythrogaster from Benin and Nigeria; Cercopithecus erythrotis from Cameroon, Equatorial Guinea and Nigeria; Cercopithecus hamlyni from Democratic Republic of the Congo, Rwanda and Uganda; Colobus vellerosus from Nigeria and Togo; Macaca cyclopis from Japan and Taiwan (POC); Piliocolobus badius from CÃ ´te d'Ivoire, Gambia, Ghana, Guinea Bissau, Liberia, Senegal and Sierra Leone; Galago matschiei and Balearica regulorum from Rwanda; Pithecia pithecia and Paleosuchus trigonatus from Guyana; Gyps bengalensis from Bangladesh, Bhutan, Brunei Darussalam, Cambodia, China, Iran, Laos, Malaysia, Myanmar, Nepal, Pakistan, Russia, Thailand and Viet Nam; Gyps indicus from Pakistan; Gyps tenuirostris from Bangladesh, Cambodia, Laos, Malaysia, Myanmar, Nepal, Thailand and Vietnam; Leucopternis lacernulatus and Aratinga auricapillus from Brazil; Bugeranus carunculatus from South Africa; Charmosyna diadema, Hippopus hippopus, Tridacna maxima and Tridacna squamosa from New Caledonia; Agapornis nigrigenis from Botswana, Namibia, Zambia and Zimbabwe; Hapalopsittaca amazonina from Colombia, Ecuador and Venezuela; Hapalopsittaca pyrrhops from Ecuador and Peru; Leptosittaca branickii from Colombia, Ecuador and Peru; Poicephalus gulielmi from CÃ ´te d'Ivoire; Poicephalus robustus from Nigeria and Uganda; Psittrichas fulgidus from Indonesia and Papua New Guinea; Uromastyx dispar and Ophrys pallida from Algeria; Calumma ambreense, Calumma capuroni, Calumma cucullatum, Calumma furcifer, Calumma guibei, Calumma hilleniusi, Calumma linota, Calumma peyrierasi, Calumma tarzan, Calumma tsaratananense, Calumma vatosoa, Furcifer angeli, Furcifer balteatus, Furcifer belalandaensis, Furcifer monoceras, Furcifer nicosiai, Furcifer tuzetae, Phelsuma abbotti, Phelsuma antanosy, Phelsuma barbouri, Phelsuma berghofi, Phelsuma flavigularis, Phelsuma guttata, Phelsuma hielscheri, Phelsuma klemmeri, Phelsuma malamakibo, Phelsuma masohoala, Phelsuma modesta, Phelsuma mutabilis, Phelsuma pronki, Phelsuma pusilla, Phelsuma seippi, Phelsuma serraticauda, Uroplatus ebenaui, Uroplatus fimbriatus, Uroplatus guentheri, Uroplatus henkeli, Uroplatus lineatus, Uroplatus malama, Uroplatus phantasticus, Uroplatus pietschmanni, Uroplatus sameiti, Uroplatus sikorae, Mantella bernhardi, Mantella expectata and Mantella milotympanum from Madagascar; Trioceros eisentrauti from Cameroon; Phelsuma comorensis, Phelsuma laticauda and Phelsuma v-nigra from Comoros; Phelsuma dubia from Comoros and Madagascar; Boa constrictor from Honduras; Python natalensis (ranched specimens) and Stigmochelys pardalis from Mozambique; Python reticulatus from Malaysia (Peninsular); Python sebae from Mauritania; Batagur borneoensis from Brunei Darussalam, Indonesia, Malaysia and Thailand; Gopherus agassizii from the United States; Gopherus berlandieri from Mexico and the United States; Tridacna derasa from New Caledonia and Philippines; Galanthus nivalis from Bosnia and Herzegovina, Switzerland and Ukraine; Anacamptis pyramidalis, Barlia robertiana, Dactylorhiza romana, Ophrys holoserica, Ophrys tenthredinifera, Ophrys umbilicata, Orchis italica, Orchis morio, Orchis punctulata, Orchis purpurea, Orchis tridentata, Serapias cordigera, Serapias parviflora, Serapias vomeracea, Cyclamen intaminatum, Cyclamen mirabile, Cyclamen pseudibericum and Cyclamen trochopteranthum from Turkey; Cypripedium japonicum from Japan and North Korea; Cypripedium margaritaceum from China; Euphorbia guillauminiana, Pachypodium inopinatum, Pachypodium rosulatum and Pachypodium sofiense from Madagascar Orchis mascula (wild and ranched specimens) from Albania; Orchis simia from Bosnia and Herzegovina, former Yugoslav Republic of Macedonia and Turkey. (6) The species Chitra chitra, Manis temminckii, Manis tricuspis, Macaca sylvanus, Psittacus erithacus and Psittacus erithacus timneh have recently been included in Appendix I to the Convention as well as in Annex A to Regulation (EC) No 338/97. The prohibition of the introduction into the Union for specimens of these species formerly listed in Annex B to Regulation (EC) No 338/97 is therefore no longer required: Chitra chitra from Malaysia, Manis temminckii from the Democratic Republic of the Congo; Manis tricuspis fom Guinea; Macaca sylvanus from Algeria and Morocco; Psittacus erithacus from Benin, Equatorial Guinea, Liberia and Nigeria Psittacus erithacus timneh from Guinea and Guinea-Bissau. (7) The species Trachemys scripta elegans, Callosciurus erythraeus, Sciurus carolinensis, Sciurus niger, Oxyura jamaicensis and Lithobates catesbeianus have been removed from the Annex B to Regulation (EC) No 338/97. The prohibition of the introduction into the Union for specimens of these species formerly listed in Annex B to Regulation (EC) No 338/97 is therefore no longer required: Trachemys scripta elegans, Callosciurus erythraeus, Sciurus carolinensis, Sciurus niger, Oxyura jamaicensis and Lithobates catesbeianus from all countries of origin. (8) The countries of origin of the species which are subject to new restrictions to the introduction into the Union have all been consulted bilaterally or through the multilateral processes under the Convention. (9) At the 17th Conference of the Parties to the Convention, new nomenclatural references (splitting/lumping/renaming of taxa) for animals were adopted and should be reflected accordingly in Union legislation. These changes concern the species Poicephalus robustus/fuscicollis, Calumma linota/linotum, Cordylus/Smaug mossambicus, Cuora bourreti/galbinifrons/picturata, Geochelone/Centrochelys sulcata, Kinixys belliana/nogueyi/zombensis, Pandinus imperator/roesli, Tridacna maxima/noae, Trioceros quadricornis/eisentrauti as well as the class name Actinopteri. (10) The list of species for which the introduction into the Union is prohibited should therefore be updated and Commission Implementing Regulation (EU) 2015/736 (3) should, for reasons of clarity, be replaced. (11) The Scientific Review Group has been consulted on this Regulation. (12) Applications for import permits for specimens of species for which import is restricted pursuant to Article 4(6) of Regulation (EC) No 338/97 shall be treated by Member States in accordance with Article 71 of Commission Regulation (EC) No 865/2006 (4). (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora established pursuant to Article 18 of Regulation (EC) No 338/97, HAS ADOPTED THIS REGULATION: Article 1 The introduction into the Union of specimens of the species of wild fauna and flora set out in the Annex to this Regulation from the countries of origin indicated therein is prohibited. Article 2 Implementing Regulation (EU) 2015/736 is repealed. References to the repealed Implementing Regulation shall be construed as references to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 61, 3.3.1997, p. 1. (2) https://cites.org/sites/default/files/eng/disc/CITES-Convention-EN.pdf (3) Commission Implementing Regulation (EU) 2015/736 of 7 May 2015 prohibiting the introduction into the Union of specimens of certain species of wild fauna and flora (OJ L 117, 8.5.2015, p. 25). (4) Commission Regulation (EC) No 865/2006 of 4 May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 of the protection of species of wild fauna and flora by regulating trade therein (OJ L 166, 19.6.2006, p. 1). ANNEX I. Specimens of species included in Annex A to Regulation (EC) No 338/97 whose introduction into the Union is prohibited Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), Point: FAUNA CHORDATA MAMMALIA ARTIODACTYLA Bovidae Capra falconeri Wild Hunting trophies Uzbekistan (a) CARNIVORA Canidae Canis lupus Wild Hunting trophies Belarus, Mongolia, Tajikistan, Turkey (a) Ursidae Ursus arctos Wild Hunting trophies Canada (British Columbia), Kazakhstan (a) Ursus thibetanus Wild Hunting trophies Russia (a) PROBOSCIDEA Elephantidae Loxodonta africana Wild Hunting trophies Cameroon (a) II. Specimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Union is prohibited Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), Point: FAUNA CHORDATA MAMMALIA ARTIODACTYLA Bovidae Ovis vignei bochariensis Wild All Uzbekistan (b) Cervidae Cervus elaphus bactrianus Wild All Uzbekistan (b) Hippopotamidae Hippopotamus amphibius Wild All Mozambique (b) Moschidae Moschus moschiferus Wild All Russia (b) CARNIVORA Eupleridae Cryptoprocta ferox Wild All Madagascar (b) Felidae Panthera leo Wild All Ethiopia (b) Profelis aurata Wild All Tanzania (b) Odobenidae Odobenus rosmarus Wild All Greenland (b) PRIMATES Cercopithecidae Cercopithecus dryas Wild All Democratic Republic of the Congo (b) Macaca fascicularis Wild All Laos (b) Piliocolobus badius (synonym Colobus badius) Wild All Guinea (b) Pitheciidae Chiropotes chiropotes Wild All Guyana (b) AVES CICONIIFORMES Balaenicipitidae Balaeniceps rex Wild All Tanzania (b) FALCONIFORMES Accipitridae Accipiter erythropus Wild All Guinea (b) Accipiter melanoleucus Wild All Guinea (b) Accipiter ovampensis Wild All Guinea (b) Aquila rapax Wild All Guinea (b) Aviceda cuculoides Wild All Guinea (b) Gyps africanus Wild All Guinea (b) Gyps bengalensis Wild All Afghanistan, India (b) Gyps indicus Wild All Afghanistan, India (b) Gyps rueppellii Wild All Guinea (b) Gyps tenuirostris Wild All India (b) Hieraaetus ayresii Wild All Cameroon, Guinea, Togo (b) Hieraaetus spilogaster Wild All Guinea, Togo (b) Lophaetus occipitalis Wild All Guinea (b) Macheiramphus alcinus Wild All Guinea (b) Polemaetus bellicosus Wild All Cameroon, Guinea, Tanzania, Togo (b) Spizaetus africanus Wild All Guinea (b) Stephanoaetus coronatus Wild All CÃ ´te d'Ivoire, Guinea, Tanzania, Togo (b) Terathopius ecaudatus Wild All Tanzania (b) Torgos tracheliotus Wild All Cameroon, Sudan, Tanzania (b) Trigonoceps occipitalis Wild All CÃ ´te d'Ivoire, Guinea (b) Urotriorchis macrourus Wild All Guinea (b) Falconidae Falco chicquera Wild All Guinea, Togo (b) Sagittariidae Sagittarius serpentarius Wild All Cameroon, Guinea, Tanzania, Togo (b) GRUIFORMES Gruidae Balearica pavonina Wild All Guinea, Mali, South Sudan, Sudan (b) Balearica regulorum Wild All Botswana, Burundi, Democratic Republic of the Congo, Kenya, South Africa, Tanzania, Zambia, Zimbabwe (b) Bugeranus carunculatus Wild All Tanzania (b) PSITTACIFORMES Psittacidae Agapornis fischeri Wild All Tanzania (b) Agapornis pullarius Wild All Democratic Republic of the Congo, CÃ ´te d'Ivoire, Guinea, Mali, Togo (b) Coracopsis vasa Wild All Madagascar (b) Deroptyus accipitrinus Wild All Suriname (b) Poicephalus fuscicollis Wild All CÃ ´te d'Ivoire, Democratic Republic of the Congo, Guinea, Mali, Togo (b) Poicephalus gulielmi Wild All Cameroon, Congo, Guinea (b) Pyrrhura caeruleiceps Wild All Colombia (b) Pyrrhura pfrimeri Wild All Brazil (b) Pyrrhura subandina Wild All Colombia (b) STRIGIFORMES Strigidae Asio capensis Wild All Guinea (b) Bubo lacteus Wild All Guinea (b) Bubo poensis Wild All Guinea (b) Glaucidium capense Wild All Rwanda (b) Glaucidium perlatum Wild All Cameroon, Guinea (b) Ptilopsis leucotis Wild All Guinea (b) Scotopelia bouvieri Wild All Cameroon (b) Scotopelia peli Wild All Guinea (b) REPTILIA SAURIA Agamidae Uromastyx dispar Wild All Mali, Sudan (b) Uromastyx geyri Wild All Mali, Niger (b) Chamaeleonidae Brookesia decaryi Wild All Madagascar (b) Chamaeleo africanus Wild All Niger (b) Chamaeleo gracilis Wild All Benin, Ghana (b) Ranched All Benin (b) Chamaeleo senegalensis Wild All Benin, Ghana, Togo (b) Ranched Snout to vent length greater than 6 cm Benin, Togo (b) Furcifer labordi Wild All Madagascar (b) Kinyongia fischeri Wild All Tanzania (b) Kinyongia tavetana Wild All Tanzania (b) Trioceros camerunensis Wild All Cameroon (b) Trioceros deremensis Wild All Tanzania (b) Trioceros feae Wild All Equatorial Guinea (b) Trioceros fuelleborni Wild All Tanzania (b) Trioceros montium Wild All Cameroon (b) Trioceros perreti Wild All Cameroon (b) Trioceros quadricornis Wild All Cameroon (b) Trioceros serratus Wild All Cameroon (b) Trioceros werneri Wild All Tanzania (b) Trioceros wiedersheimi Wild All Cameroon (b) Cordylidae Cordylus rhodesianus Wild All Mozambique (b) Cordylus tropidosternum Wild All Mozambique (b) Cordylus vittifer Wild All Mozambique (b) Smaug mossambicus Wild All Mozambique (b) Gekkonidae Phelsuma borai Wild All Madagascar (b) Phelsuma breviceps Wild All Madagascar (b) Phelsuma gouldi Wild All Madagascar (b) Phelsuma hoeschi Wild All Madagascar (b) Phelsuma ravenalla Wild All Madagascar (b) Phelsuma standingi Wild All Madagascar (b) Scincidae Corucia zebrata Wild All Solomon Islands (b) Varanidae Varanus albigularis Wild All Tanzania (b) Varanus beccarii Wild All Indonesia (b) Varanus dumerilii Wild All Indonesia (b) Varanus exanthematicus Wild All Benin, Togo (b) Ranched Greater than 35 cm total length Benin, Togo (b) Varanus jobiensis (synonym V. karlschmidti) Wild All Indonesia (b) Varanus niloticus Wild All Benin, Togo (b) Ranched Greater than 35 cm total length Benin (b) Ranched All Togo (b) Varanus ornatus Wild All Togo (b) Ranched All Togo (b) Varanus salvadorii Wild All Indonesia (b) Varanus spinulosus Wild All Solomon Islands (b) SERPENTES Boidae Calabaria reinhardtii Wild All Togo (b) Ranched All Benin, Togo (b) Candoia carinata Wild All Indonesia (b) Colubridae Elapidae Naja atra Wild All Laos (b) Naja kaouthia Wild All Laos (b) Naja siamensis Wild All Laos (b) Pythonidae Liasis fuscus Wild All Indonesia (b) Morelia boeleni Wild All Indonesia (b) Python bivittatus Wild All China (b) Python molurus Wild All China (b) Python regius Wild All Benin, Guinea (b) TESTUDINES Emydidae Chrysemys picta All Live All (d) Geoemydidae Cuora amboinensis Wild All Indonesia, Malaysia (b) Cuora bourreti Wild All Laos (b) Cuora galbinifrons Wild All China, Laos (b) Heosemys annandalii Wild All Laos (b) Heosemys grandis Wild All Laos (b) Heosemys spinosa Wild All Indonesia (b) Leucocephalon yuwonoi Wild All Indonesia (b) Malayemys subtrijuga Wild All Indonesia (b) Notochelys platynota Wild All Indonesia (b) Siebenrockiella crassicollis Wild All Indonesia (b) Podocnemididae Erymnochelys madagascariensis Wild All Madagascar (b) Peltocephalus dumerilianus Wild All Guyana (b) Podocnemis unifilis Wild All Suriname (b) Testudinidae Centrochelys sulcata Ranched All Benin, Togo (b) Indotestudo forstenii Wild All All (b) Indotestudo travancorica Wild All All (b) Kinixys erosa Wild All Democratic Republic of the Congo, Togo (b) Kinixys homeana Wild All Benin, Ghana, Togo (b) Ranched All Benin (b) Ranched Greater than 8 cm straight carapace length Togo (b) Kinixys nogueyi Wild All Benin, Ghana (b) Ranched Greater than 5 cm straight carapace length Benin (b) Kinixys spekii Wild All Mozambique (b) Kinixys zombensis Wild All Mozambique (b) Manouria emys Wild All Indonesia (b) Manouria impressa Wild All Vietnam (b) Stigmochelys pardalis Wild All Democratic Republic of the Congo, Uganda (b) Testudo horsfieldii Wild All Kazakhstan (b) Trionychidae Amyda cartilaginea Wild All Indonesia (b) Pelochelys cantorii Wild All Indonesia (b) AMPHIBIA ANURA Conrauidae Conraua goliath Wild All Cameroon (b) Dendrobatidae Hyloxalus azureiventris Wild All Peru (b) Ranitomeya variabilis Wild All Peru (b) Ranitomeya ventrimaculata Wild All Peru (b) Mantellidae Mantella aurantiaca Wild All Madagascar (b) Mantella cowani Wild All Madagascar (b) Mantella crocea Wild All Madagascar (b) Mantella pulchra Wild All Madagascar (b) Mantella viridis Wild All Madagascar (b) Microhylidae Scaphiophryne gottlebei Wild All Madagascar (b) ACTINOPTERI PERCIFORMES Labridae Cheilinus undulatus Wild All Indonesia (b) SYNGNATHIFORMES Syngnathidae Hippocampus algiricus Wild All Guinea, Senegal (b) Hippocampus barbouri Wild All Indonesia (b) Hippocampus comes Wild All Indonesia (b) Hippocampus erectus Wild All Brazil (b) Hippocampus histrix Wild All Indonesia (b) Hippocampus kelloggi Wild All Indonesia (b) Hippocampus kuda Wild All China, Indonesia, Vietnam (b) Hippocampus spinosissimus Wild All Indonesia (b) ARTHROPODA ARACHNIDA SCORPIONES Scorpionidae Pandinus imperator Wild All Benin, Ghana, Togo (b) Ranched All Benin, Ghana, Togo (b) Pandinus roeseli Wild All Benin, Ghana, Togo (b) Ranched All Benin, Ghana, Togo (b) INSECTA LEPIDOPTERA Papilionidae Ornithoptera croesus Wild All Indonesia (b) Ornithoptera priamus Wild All Solomon Islands (b) Ornithoptera priamus Ranched All Solomon Islands (b) Ornithoptera victoriae Wild All Solomon Islands (b) Ranched All Solomon Islands (b) MOLLUSCA BIVALVIA VENEROIDA Tridacnidae Hippopus hippopus Wild All Tonga, Vanuatu, Vietnam (b) Tridacna crocea Wild All Cambodia, Fiji, Solomon Islands, Tonga, Vanuatu, Vietnam (b) Tridacna derasa Wild All Fiji, Palau, Solomon Islands, Tonga, Vanuatu, Vietnam (b) Tridacna gigas Wild All Marshall Islands, Solomon Islands, Tonga, Vietnam (b) Tridacna maxima Wild All Cambodia, Fiji, Marshall Islands, Micronesia, Mozambique, Solomon Islands, Tonga, Vanuatu, Vietnam (b) Tridacna noae Wild All Fiji, Micronesia, Solomon Islands, Vanuatu Tridacna rosewateri Wild All Mozambique (b) Tridacna squamosa Wild All Cambodia, Fiji, Mozambique, Solomon Islands, Tonga, Vanuatu, Vietnam (b) Tridacna tevoroa Wild All Tonga (b) GASTROPODA MESOGASTROPODA Strombidae Strombus gigas Wild All Grenada, Haiti (b) CNIDARIA ANTHOZOA HELIOPORACEA Helioporidae Heliopora coerulea Wild All Solomon Islands (b) SCLERACTINIA Scleractinia spp. Wild All Ghana (b) Agariciidae Agaricia agaricites Wild All Haiti (b) Caryophylliidae Catalaphyllia jardinei Wild All Solomon Islands (b) Euphyllia divisa Wild Live corals except maricultured specimens attached to artificial substrates Indonesia (b) Euphyllia fimbriata Wild Live corals except maricultured specimens attached to artificial substrates Indonesia (b) Euphyllia paraancora Wild Live corals except maricultured specimens attached to artificial substrates Indonesia (b) Euphyllia paradivisa Wild Live corals except maricultured specimens attached to artificial substrates Indonesia (b) Euphyllia yaeyamaensis Wild Live corals except maricultured specimens attached to artificial substrates Indonesia (b) Plerogyra discus Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Plerogyra simplex (Plerogyra taisnei) Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Faviidae Favites halicora Wild All Tonga (b) Platygyra sinensis Wild All Tonga (b) Mussidae Acanthastrea hemprichii Wild All Tonga (b) Blastomussa merleti Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Cynarina lacrymalis Wild All except maricultured specimens attached to artificial substrates Indonesia (b) Scolymia spp. Wild All Tonga (b) Pocilloporidae Seriatopora stellata Wild All Indonesia (b) Trachyphylliidae Trachyphyllia geoffroyi Wild All Fiji (b) FLORA Cycadaceae Cycadaceae spp. Wild All Mozambique (b) Euphorbiaceae Euphorbia ankarensis Wild All Madagascar (b) Euphorbia banae Wild All Madagascar (b) Euphorbia berorohae Wild All Madagascar (b) Euphorbia bongolavensis Wild All Madagascar (b) Euphorbia bulbispina Wild All Madagascar (b) Euphorbia duranii Wild All Madagascar (b) Euphorbia fianarantsoae Wild All Madagascar (b) Euphorbia iharanae Wild All Madagascar (b) Euphorbia kondoi Wild All Madagascar (b) Euphorbia labatii Wild All Madagascar (b) Euphorbia lophogona Wild All Madagascar (b) Euphorbia millotii Wild All Madagascar (b) Euphorbia neohumbertii Wild All Madagascar (b) Euphorbia pachypodioides Wild All Madagascar (b) Euphorbia razafindratsirae Wild All Madagascar (b) Euphorbia suzannae-marnierae Wild All Madagascar (b) Euphorbia waringiae Wild All Madagascar (b) Orchidaceae Cypripedium japonicum Wild All China, South Korea (b) Cypripedium macranthos Wild All South Korea, (b) Cypripedium micranthum Wild All China (b) Dendrobium bellatulum Wild All Vietnam (b) Dendrobium nobile Wild All Laos (b) Dendrobium wardianum Wild All Vietnam (b) Myrmecophila tibicinis Wild All Belize (b) Phalaenopsis parishii Wild All Vietnam (b) Stangeriaceae Stangeriaceae spp. Wild All Mozambique (b) Zamiaceae Zamiaceae spp. Wild All Mozambique (b)